August 16, 1929. The opinion of the Court was delivered by
The facts of this case and the legal questions involved are so clearly set forth in the opinion of the Chief Justice that it would be useless repetition for me to restate them. I adopt them in expressing my views.
I concur with the Chief Justice in sustaining exception 3. The case of Wateree Power Co. v. Rion, 113 S.C. 303,102 S.E., 331, has established in this State the rule, to which I am willing to adhere, that in *Page 544 
a proceeding to condemn lands, where the only sales within recent years have been to the condemnor, the landowner has the right to show the price paid by the condemnor for similar lands in the same general neighborhood. Like all general rules of evidence, its application should be left largely to the sound discretion of the trial Judge, but in this case it seems to me that the landowner brought himself clearly within the rule.
From the nature of things, there cannot be two tracts of land which are identical, and of necessity there are differences between any tracts. It appears from the record in this case that the Alexander tract and the tract being condemned are contiguous, and that both tracts are undeveloped city property. At least one witness (Mr. Ward) testified that the Alexander property was not as valuable as the property of the appellant. I have been unable to gather from the record many of the differences in the two tracts stressed by the attorneys for the respondent in their printed argument and referred to by Mr. Justice Cothran. These differences could have been pointed out by the respondent during the trial, and, had the Trial Judge thought it necessary, the jury could have viewed the Alexander property while viewing the property involved in this case.
With reference to exception 4, I agree with Mr. Justice Cothran that there does not appear in the record a basis for this exception. However, inasmuch as the case will have to go back for a new trial, I think the question should be decided.
Mr. Floyd, a witness for the condemnor, testified on direct examination that he was on a committee from the Chamber of Commerce of the city of Spartanburg that appraised the tract involved in this case and other tracts, and gave his individual opinion of the value of the tract in question. Under these circumstances, I think it was proper for the landowner, on cross examination, to show that the appraisals of this committee had not been accepted *Page 545 
by the landowners. The fact that this witness was on that committee must have conveyed to the jury that his opinion reflected the findings of the committee, for it could not have served any other purpose. I therefore think that the landowner had the right to discredit the findings of that committee in any proper way.
I agree with Mr. Justice Cothran in the disposition of the other exceptions.
A majority of the Court agreeing with the views stated herein, this opinion becomes the opinion of the Court; and the judgment of this Court is that the first, second, fourth, and fifth exceptions are overruled; the third exception is sustained; and the judgment below is reversed, and the cause remanded for a new trial.
MESSRS. JUSTICES STABLER and CARTER concur.